UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 September 15, 2010 Date of Report (Date of earliest event reported) TIB FINANCIAL CORP. (Exact name of registrant as specified in its charter) Florida 0000-21329 65-0655973 (State or other jurisdiction of incorporation) (Commission file number) (IRS employer identification number) 599 9th Street North, Suite 101 Naples, Florida 34102-5624 (Address of principal executive offices) (Zip Code) (239) 263-3344 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-k filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS. On September 15, 2010, the Company received notice of the Federal Reserve Bank of Atlanta’s approval of the investment by North American Financial Holdings, Inc. (“NAFH”) in the Company through the purchase of newly issued common stock, newly created mandatorily convertible preferred stock and a warrant for common and/or preferred stock. A copy of the September 17, 2010 press release announcing this approval is attached hereto as Exhibit 99.1 and is incorporated by reference herein. For additional information regarding the NAFH investment agreement and the transactions contemplated thereby, see the Company’s Form 8-K filed on June 30, 2010. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (a) Exhibits Press release dated September 17, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIB FINANCIAL CORP. Date:September 21, 2010 By: /s/Stephen J. Gilhooly Stephen J. Gilhooly Executive Vice President, Chief Financial Officer and Treasurer
